The motion for rehearing in this cause deals at length with the evidence on a motion for new trial and particularly the question raised as to the incapacity of the appellant's attorney to properly conduct his case at the time of trial. The evidence was considered by the trial court and his order overruling the motion for a new trial conclusively shows that he found against the appellant on the question of fact thus presented. When the trial court has passed on a question of fact this court is without authority to set that aside in the absence of a showing that he has abused his discretion. The motion embraces the contention that the overwhelming evidence is in his favor. In the state of the record the finding of the trial court on this question is conclusive and the motion for rehearing herein will be denied.